EXHIBIT 10.1


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

  CONFIDENTIAL    PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT    (Subscribers
Resident Outside of the United States)  TO:  Lusora Healthcare Systems Inc. (the
"Company")    795 Folsom Street    San Francisco, CA 94107 


Purchase of Units


1. Subscription

1.1 The undersigned (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase from the Company, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, 400,000
units (the "Units") at the price of US $0.50 per Unit (such subscription and
agreement to purchase being the "Subscription") for the total purchase price of
US$200,000 (the "Subscription Proceeds").

1.2 Each Unit will consist of one common share in the capital of the Company
(each, a “Share”) and one common share purchase warrant (a “Warrant”) subject to
adjustment. One Warrant shall be non-transferable and shall entitle the holder
thereof to purchase one share of common stock in the capital of the Company
(each, a “Warrant Share”), as presently constituted, for a period of two years
commencing from the Closing (as defined hereafter), at a price per Warrant Share
of US $1.00 per Warrant Share. The Shares, Warrants and the Warrant Shares are
referred to as the “Securities”.

1.3 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of the
Units (the "Offering") contemplated hereby is part a private placement of
approximately 400,000 Units having no maximum subscription level and no minimum
aggregate subscription level.

2. Payment

2.1 The Subscription Proceeds must accompany this Subscription and shall be paid
by certified cheque or bank draft drawn on a chartered bank reasonably
acceptable to the Company, and made payable and delivered to the Company’s
attorneys, Clark Wilson LLP of Vancouver, Canada. Alternatively, the
Subscription Proceeds may be wired Clark Wilson LLP pursuant to wiring
instructions attached hereto as Appendix A. If the funds are delivered to the
Company’s lawyers, those lawyers are authorized to immediately deliver the funds
to the Company or to deliver them to a third party as instructed by the Company.

--------------------------------------------------------------------------------

- 2 -


2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

2.3 Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Securities have been issued to the Subscriber.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Subscription Agreement.

3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.

4. Closing

4.1 Closing of the offering of the Units (the "Closing") shall occur on or
before August ___, 2006, or on such other date as may be determined by the
Company (the "Closing Date").

4.2 The Company may, at its discretion, elect to close the Offering in one or
more closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Securities to
such subscriber(s) against payment therefor at any time on or prior to the
Closing Date.

5.      Acknowledgements of Subscriber   5.1      The Subscriber acknowledges
and agrees that:     (a)      none of the Securities have been registered under
the 1933 Act, or under any state securities or "blue sky" laws of any state of
the United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S under the 1933 Act ("Regulation S"), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case in accordance with applicable state and federal securities
laws;     (b)      except as provided in this Subscription Agreement, the
Subscriber acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act;     (c)     
the decision to execute this Subscription Agreement and acquire the Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company (the “Public Record”) with the
Securities and Exchange Commission (the "SEC");     (d)      neither the SEC nor
any other securities commission or similar regulatory authority has reviewed or
passed on the merits of the Units;     (e)      there is no government or other
insurance covering any of the Securities;  

--------------------------------------------------------------------------------

- 3 -


(f)      there are risks associated with an investment in the Securities;  
            (g)      the Subscriber has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Units
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Shares and/or Warrant Shares
pursuant to registration thereof under the 1933 Act and any applicable state and
federal securities laws or under an exemption from such registration
requirements;   (h)      the Subscriber and the Subscriber's advisor(s) have had
a reasonable opportunity to ask questions of and receive answers from the
Company in connection with the distribution of the Securities hereunder, and to
obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;   (i)      the Subscriber will indemnify and hold
harmless the Company and, where applicable, its directors, officers, employees,
agents, advisors and shareholders, from and against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;   (j)      none of the Securities are listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the Subscriber that any of the Securities will become listed on any
stock exchange or automated dealer quotation system, except that currently
market makers make a market for the Company's common shares on the NASD's OTC
Bulletin Board;   (k)      the Company will refuse to register any transfer of
the Shares and/or Warrant Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act and in accordance with applicable state and federal securities laws;  
(l)      the statutory and regulatory basis for the exemption claimed for the
offer of the Units, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act or any applicable state and federal
securities laws;   (m)      the Subscriber has been advised to consult the
Subscriber's own legal, tax and other advisors with respect to the merits and
risks of an investment in the Units and with respect to applicable resale
restrictions, and it is solely responsible (and the Company is not in any way
responsible) for compliance with:     (i)      any applicable laws of the
jurisdiction in which the Subscriber is resident in connection with the
distribution of the Units hereunder, and     (ii)      applicable resale
restrictions; and   (n)      this Subscription Agreement is not enforceable by
the Subscriber unless it has been accepted by the Company, and the Subscriber
acknowledges and agrees that the Company reserves the right to reject any
subscription for any reason.  

--------------------------------------------------------------------------------

- 4 -


6. Representations, Warranties and Covenants of the Subscriber

6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

         (a)      the Subscriber has the legal capacity and competence to enter
into and execute this Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporation, it is duly incorporated
and validly subsisting under the laws of its jurisdiction of incorporation and
all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber;   (b)      the entering into of this Subscription
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;   (c)      the Subscriber
has duly executed and delivered this Subscription Agreement and it constitutes a
valid and binding agreement of the Subscriber enforceable against the Subscriber
in accordance with its terms;   (d)      the Subscriber is acquiring the
Securities pursuant to an exemption from the registration and prospectus
requirements of applicable securities legislation in all jurisdictions relevant
to this Subscription, and, as a consequence, the Subscriber will not be entitled
to use most of the civil remedies available under applicable securities
legislation and the Subscriber will not receive information that would otherwise
be required to be provided to the Subscriber pursuant to applicable securities
legislation;   (e)      the Subscriber is not acquiring the Units for the
account or benefit of, directly or indirectly, any U.S. Person;   (f)      the
Subscriber is not a U.S. Person;   (g)      the Subscriber is resident in the
jurisdiction set out under the heading "Name and Address of Subscriber" on the
signature page of this Subscription Agreement;   (h)      the sale of the Units
to the Subscriber as contemplated in this Subscription Agreement complies with
or is exempt from the applicable securities legislation of the jurisdiction of
residence of the Subscriber;   (i)      the Subscriber is outside the United
States when receiving and executing this Subscription Agreement and is acquiring
the Units as principal for the Subscriber's own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalisation
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Units;   (j)      the Subscriber is not an
underwriter of, or dealer in, the common shares of the Company, nor is the
Subscriber participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Units;   (k)      the Subscriber (i) is able to fend for
him/her/itself in the Subscription; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Units; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;   (l)      the Subscriber acknowledges that the Subscriber has
not acquired the Units as a result of, and will not itself engage in, any
"directed selling efforts" (as defined in Regulation S under the 1933 Act) in
the United States in respect of the Units which would include any activities
undertaken for the  

--------------------------------------------------------------------------------

- 5 -


purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Shares or
Warrant Shares; provided, however, that the Subscriber may sell or otherwise
dispose of the Shares or Warrant Shares pursuant to registration of the Shares
or Warrant Shares pursuant to the 1933 Act and any applicable state and federal
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

             (m)      the Subscriber is not aware of any advertisement of any of
the Securities and is not acquiring the Units as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and   (n)     
no person has made to the Subscriber any written or oral representations:    
(i)      that any person will resell or repurchase any of the Securities;    
(ii)      that any person will refund the purchase price of any of the
Securities;     (iii)      as to the future price or value of any of the
Securities; or     (iv)      that any of the Securities will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Securities of the
Company on any stock exchange or automated dealer quotation system.  

7.      Representations and Warranties of the Company   7.1  The Company
acknowledges and agrees that the Subscriber is entitled to rely upon the
representations and warranties of the Company contained in this Agreement and
further acknowledges that the Subscriber will be relying upon such
representations and warranties in purchasing the Shares.

7.2 The Company warrants that the Public Record fairly represents the status of
the Company as at the dates indicated in the Public Record.

8.      Representations and Warranties will be Relied Upon by the Company

8.1  The Subscriber acknowledges that the representations and warranties
contained herein are madeby it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber's eligibility
to purchase the Units under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Units under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of Units and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Units.

9.      Legending of Subject Securities   9.1   The Subscriber hereby
acknowledges that that upon the issuance thereof, and until such time as the
same is no longer required under the applicable securities laws and regulations,
the certificates representing any of the Securities will bear a legend in
substantially the following form:

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S.

--------------------------------------------------------------------------------

- 6 -


STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN
THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT."

9.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

9.3 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

10. Costs

10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.

11. Governing Law

11.1 This Subscription Agreement is governed by the laws of the State of
Arizona. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the State of Arizona.

12. Survival

12.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Units by the Subscriber
pursuant hereto.

13. Assignment

13.1 This Subscription Agreement is not transferable or assignable.

14. Severability

14.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

15. Entire Agreement

15.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

16. Notices

16.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be

--------------------------------------------------------------------------------

- 7 -

directed to it at Lusora Healthcare Systems Inc., 795 Folsom Street, San
Francisco, CA 94107, Attention: President.

17.      Counterparts and Electronic Means   17.1   This Subscription Agreement
may be executed in any number of counterparts, each of which, when so executed
and delivered, shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed copy of this Subscription
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Subscription Agreement as of the date hereinafter set
forth.  

--------------------------------------------------------------------------------

- 8 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

   


(Name of Subscriber – Please type or print) 
  (Signature and, if applicable, Office) 
  (Address of Subscriber) 
  (City, State or Province, Postal Code of Subscriber) 
  (Country of Subscriber) 
  (facsimile number and email address) 


A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Lusora Healthcare Systems Inc.

DATED at _____________________________________, the ________ day of
__________________, 2006.

LUSORA HEALTHCARE SYSTEMS INC.

Per:


Authorized Signatory


--------------------------------------------------------------------------------